In an action for specific performance of a contract for the sale of real property, the plaintiff vendee appeals from an order of the Supreme Court, Nassau County, dated November 18, 1976, which denied his motion for summary judgment and granted defendant’s cross motion for summary judgment dismissing the complaint. Order reversed, on the law, with $50 costs and disbursements, plaintiff’s motion for summary judgment granted, and defendant’s cross motion for summary judgment denied. The "binder” executed by the parties designates the parties, describes the subject matter, states the time and terms of payment, provides a closing date and is subscribed by the party to be charged. Thus, on its face, that memorandum contains all of the essential elements of a contract and it is sufficient within the requirements of the Statute of Frauds. Accordingly, it is properly subject to specific performance upon payment of the purchase price. Martuscello, J. P., Damiani, Titone and Shapiro, JJ., concur.